DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 13, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the subject of each claim individually, does not reasonably provide enablement for the subject matter of each instant claim in combination with the now amended subject matter of instant claim 1, specifically “the receiving seat has a base with a trough, and the support is a ball which is inserted into the support”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  As stated, the specification provides support for each claim individually, as there are a number of embodiments.  However, the specification fails to provide support for combined embodiments as now required by the claim language.
Allowable Subject Matter
Claims 1 and 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious a fluid container comprising at least one connector piece for insertion into a receiving seat, a valve closure body, a support, which, upon insertion of the connector piece into the receiving seat, engages at least regionally into the connecting duct and in this way displaces the valve closure body in the connecting duct, wherein the support is arranged in the receiving seat, the receiving seat has a base with a trough, and the support is a ball which is inserted into the trough.  Upon further consideration and in light of the remarks (see page 6), the teachings of Hewitt fail to provide sufficient reasoning and support for use in a receiving seat of a consuming device.  The rejection is thus withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 25, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657